Citation Nr: 1809311	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-13 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for bilateral cataracts.

2.  Entitlement to service connection for bilateral cataracts.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depressive disorder, and anxiety disorder.

4.  Entitlement to service connection for a right knee disorder.

5.  Entitlement to service connection for a bilateral foot disorder.

6.  Entitlement to a higher (compensable) initial disability rating for chronic allergic rhinitis.

7.  Entitlement to a higher (compensable) initial disability rating for bilateral hearing loss.

8.  Entitlement to an increased disability rating in excess of 10 percent for peptic ulcer disease.


REPRESENTATION

Appellant represented by:	Jan D. Dils, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Choi, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had honorable active service from October 1973 to July 1982.  The Veteran also had active service from July 1982 to July 1984, for which a discharge under dishonorable conditions was issued.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the RO in St. Petersburg, Florida, and from an August 2013 rating decision of the RO in St. Louis, Missouri.  Jurisdiction over this case is currently with the RO in Roanoke, Virginia.  The January 2011 rating decision, in pertinent part, reopened service connection for bilateral cataracts, denied service connection for bilateral cataracts and an acquired psychiatric disorder, and granted service connection for chronic allergic rhinitis and assigned an initial noncompensable rating.  The August 2013 rating decision, in pertinent part, denied service connection for a bilateral foot disorder and a right knee disorder, granted service connection for bilateral hearing loss and assigned an initial noncompensable rating, and denied an increased disability rating for peptic ulcer disease.

The Board has recharacterized one of the issues on appeal as service connection for an acquired psychiatric disorder, to include PTSD, depressive disorder, and anxiety disorder, in accordance with the United States Court of Appeals for Veterans' Claims (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that a claim for benefits of one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).

In May 2017, the Veteran testified at a Board Videoconference hearing in Roanoke, Virginia, before the undersigned Veterans Law Judge (VLJ) sitting in Washington, D.C.  A transcript of the hearing has been associated with the electronic file.  The Board has reviewed the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.

In January 2018, the Veteran's attorney requested that this case be advanced on the docket (AOD) due to financial hardship.  See 38 U.S.C. § 7107(a)(2) (2012); 
38 C.F.R. § 20.900(c) (2017) (appeals must be considered in docket number order, but may be advanced if sufficient cause, including severe financial hardship, is shown). In this case, the evidence shows a severe financial hardship that includes pending bankruptcy; accordingly, the appeal will be advanced on the Board's docket pursuant.


FINDINGS OF FACT

1.	A March 1986 rating decision denied service connection for bilateral cataracts on the grounds that the evidence did not show a current disability.

2.	The Veteran did not appeal the March 1986 rating decision after being notified of appellate rights.

3.	Evidence received since the March 1986 rating decision relates to the previously unestablished fact of a current diagnosis of bilateral cataracts.

4.	The Veteran is currently diagnosed with congenital bilateral cataracts.

5.	The Veteran did not sustain a superimposed disease or injury to the eyes during service.

6.	The current congenital bilateral cataracts are not etiologically related to service.

7.	The Veteran is currently diagnosed with an acquired psychiatric disorder, to include PTSD, depressive disorder, and anxiety disorder.

8.	An in-service stressor sufficient to cause PTSD has not been verified.

9.	The current acquired psychiatric disorder did not have its onset during service, and is not otherwise related to active service.

10.	The Veteran is currently diagnosed with degenerative joint disease in the right knee.

11.	Symptoms of degenerative joint disease in the right knee were not chronic in service, not continuous since service separation, and did not manifest to a compensable degree within one year of service separation.

12.	The currently diagnosed degenerative joint disease in the right knee was not incurred in service and is not etiologically related to service.

13.	The Veteran is currently diagnosed with degenerative joint disease in both feet.

14.	The Veteran sought treatment for foot pain and was diagnosed with bilateral pes planus during a period of dishonorable service for VA compensation purposes.	

15.	Symptoms of degenerative joint disease in the feet were not chronic in service, not continuous since service separation, and did not manifest to a compensable degree within one year of service separation.

16.  The currently diagnosed degenerative joint disease in both feet was not incurred during honorable service and is not etiologically related to honorable service.

17.	For the entire initial rating period on appeal from October 26, 2009, the service-connected chronic allergic rhinitis has more nearly approximated greater than 50 percent obstruction of the nasal passage on both sides without polyps.

18.	Per the Veteran's May 2017 Board testimony, prior to the promulgation of a decision in the present appeal, the Veteran asked to withdraw the issue of a higher initial rating for the service-connected bilateral hearing loss.

19.	 Per the Veteran's May 2017 Board testimony, prior to the promulgation of a decision in the present appeal, the Veteran asked to withdraw the issue of an increased rating for the service-connected peptic ulcer disease.


CONCLUSIONS OF LAW

1.	The February 1986 rating decision denying service connection for bilateral cataracts became final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

2.	New and material evidence has been received to reopen service connection for bilateral cataracts.  38 U.S.C. §§ 5108, 7105(c) (2012); 38 C.F.R. 
§ 3.156 (2017).

3.	The criteria for service connection for bilateral cataracts have not been met.  38 U.S.C. §§ 1110, 1131, 1153, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2017).

4.	The criteria for service connection for an acquired psychiatric disorder, to include PTSD, depressive disorder, and anxiety disorder, have not been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2017). 

5.	The currently diagnosed right knee disorder (degenerative joint disease) was not incurred in active service and may not be presumed to have been incurred in active service.  38 U.S.C. §§ 1110, 1112, 1113, 1116, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

6.	The currently diagnosed bilateral foot disorder including arthritis was not incurred in active service and may not be presumed to have been incurred in active service.  38 U.S.C. §§ 1110, 1112, 1113, 1116, 5103(a), 5103A, 5107, 5303(a) (2012); 38 C.F.R. §§ 3.12, 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

7.	Resolving reasonable doubt in favor of the Veteran, the criteria for a higher initial disability rating of 10 percent, but not higher, for chronic allergic rhinitis have been met for the initial rating period from October 26, 2009.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.97, Diagnostic Code 6522 (2017).

8.	The criteria for the withdrawal of a substantive appeal have been met regarding the appeal for a higher initial (compensable) disability rating for bilateral hearing loss.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

9.	The criteria for the withdrawal of a substantive appeal have been met regarding the appeal for an increased disability rating in excess of 10 percent for peptic ulcer disease.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b) (2017).  Such notice should also address VA's practices in assigning disability ratings and effective dates for those ratings.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the Agency of Original Jurisdiction's initial unfavorable decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

With respect to new and material evidence claims, the Court has held that VA must notify a claimant of the evidence and information that is necessary to reopen a claim and to establish entitlement to the underlying claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, because the Board is reopening service connection for bilateral cataracts, additional discussion of VCAA duties to notify and assist is not necessary.

As the Veteran has withdrawn the appeal regarding a higher initial rating for bilateral hearing loss and an increased rating for peptic ulcer disease, no further discussion of VA's duties to notify and assist is necessary as to those issues.

With respect to the issues of service connection for an acquired psychiatric disorder and a bilateral foot disorder, and an increased rating for chronic allergic rhinitis, the RO provided notice to the Veteran in November 2009 and March 2010, prior to the January 2011 rating decision that is on appeal.  With respect to the issues of service connection for a right knee disorder and a bilateral foot disorder, the RO provided notice to the Veteran in April 2012 and August 2012, prior to the August 2013 rating decision that denied service connection.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claims, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  

During the May 2017 Board hearing, the undersigned VLJ heard the Veteran's testimony as to the issues on appeal.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues, and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the May 2017 Board hearing, the undersigned VLJ specifically explained the issues that are on appeal and directed questions to the Veteran that assisted in developing pertinent evidence for the record.  Thus, the Board concludes that VA has satisfied its duty to notify the Veteran.

VA has also satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek and assist in the procurement of relevant records.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, service personnel records, VA treatment records, VA examination reports, Social Security Administration (SSA) records, private treatment records, and lay statements.

Second, VA satisfied its duty to obtain a medical opinion when required.  See 38 U.S.C. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided VA examinations in December 2010 as to the issues of service connection for an acquired psychiatric disorder and an increased rating for chronic allergic rhinitis, the reports for which have been associated with the claims file.  When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the December 2010 VA examination reports, taken in light of the other lay and medical evidence of record, are thorough and adequate and provide a sound basis upon which to base a decision with regard to those issues on appeal.  The VA examiners reviewed the claims file, personally interviewed and examined the Veteran, including eliciting a history, conducted a physical examination, and offered an opinion as to the issue of an acquired psychiatric disorder with supporting rationale.  

The Board acknowledges that the Veteran has not been afforded a VA medical examination specifically addressing whether the current bilateral cataracts, right knee disorder, and bilateral foot disorder had its onset during service or are otherwise etiologically related to service.  VA must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

In this case, because the weight of the evidence is against finding any injuries, diseases, or events during a period of honorable service that could serve as a basis for service connection for bilateral cataracts, a right knee disorder, and a bilateral foot disorder, there is no duty to provide a VA medical examination.  See Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that, where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).  Absent evidence at least suggestive of an in-service event, injury, or disease to which a competent medical opinion could relate the claimed disability, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the claim for service connection for bilateral cataracts, a right knee disorder, or for a bilateral foot disorder without being speculative.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual premise is not probative).  

As further discussed below, the record does not show any superimposed disease or injury to the eyes during service, or any injury, event, the onset of symptoms or actual diagnosis of a right knee or bilateral foot disorder during a period of honorable service; thus, the Board finds that VA's duty to assist the Veteran in obtaining additional evidence to support a nexus has not been triggered.  See 38 U.S.C. § 5103A(a)(2) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim"); Bardwell, 24 Vet. App. at 40 (holding that, where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).  For these reasons, the Board finds that a remand for VA medical opinions is not warranted.

In light of the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.

Reopening Service Connection for Bilateral Cataracts

Finally decided claims cannot be reopened in the absence of new and material evidence.  38 U.S.C. § 5108; 38 C.F.R. § 3.156; Barnett v. Brown, 8 Vet. App. 1 (1995) (citing 38 U.S.C. §§ 5108, 7104(b)).  Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C. §§ 5108, 7105(c); 38 C.F.R. § 3.156.  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  See Smith v. West, 12 Vet. App. 312 (1999).

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 	 24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Regardless of the RO's determination as to whether new and material evidence had been received, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996)).  If the Board determines that the evidence submitted is both new and material, it must reopen the case and evaluate the claim in light of all the evidence.  Justus v. Principi, 3 Vet. App. 510, 512 (1992).  Such evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Id. at 513.

In order to prevail on the issue of service connection, generally, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

A March 1986 rating decision denied service connection for bilateral cataracts, finding that there was no evidence establishing a current diagnosis for the claimed condition.  In March 1986, the Veteran was notified of the RO's decision and was provided notice of procedural and appellate rights.  Because the Veteran did not appeal the March 1986 rating decision within one year of receiving notice of the rating decision, and no additional evidence was received within one year of the notice, the rating decision became final.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103.

Since the March 1986 rating decision, VA has received additional lay and medical evidence.  Specifically, VA treatment records received now show a current diagnosis for congenital bilateral cataracts.  Such evidence relates to the unestablished facts of a current diagnosis for bilateral cataracts, which is necessary to substantiate a claim for service connection.  For these reasons, the Board finds that the additional evidence received is new and material to reopen service connection for bilateral cataracts.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).

Service Connection Legal Criteria 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran is currently diagnosed with degenerative joint disease (as arthritis) which is listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) for "chronic" in-service symptoms and "continuous" post-service symptoms apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1154(a) (2012); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. 49.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by, or obtained on behalf of, the appellant be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for Bilateral Cataracts

The Veteran generally contends that the currently diagnosed bilateral cataracts were diagnosed during service.  See October 2009 claim.  During the May 2017 Board hearing, the Veteran did not endorse any trauma or injury to the eyes during service.  See May 2017 Board hearing transcript.

For purposes of entitlement to benefits, the law provides that congenital or developmental defects are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9 (2017).  In the absence of a superimposed disease or injury, service connection may not be allowed for congenital bilateral cataracts even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9; VA Manual M21-1, Part VI, Subchapter II, para. 11.07.  Thus, VA regulations specifically prohibit service connection for any congenital defects of the eyes unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90 (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).

After reviewing all the lay and medical evidence of record, the Board finds that the weight of the evidence shows that the Veteran did not sustain an injury to the eyes in service, and that the bilateral cataracts diagnosed during service were shown to be congenital in nature.  Service treatment records starting in October 1973 show the Veteran complained of vision loss and blurred vision, which, after dilation and an eye examination, was diagnosed as bilateral congenital cataracts.  A subsequent September 1974 service treatment record noted a history of congenital cataracts and a January 1975 service treatment record noted a history of cataracts in both eyes.

The Veteran underwent a VA examination in November 1983, the report for which reflects the VA examiner's impression of benign, probably congenital, lenticular opacities in both eyes.  An August 1985 VA examination report reflects a diagnosis of bilateral cataracts, probably congenital in origin.  Recent VA treatment records continue to reflect a history of congenital bilateral cataracts.  See e.g. December 2009 VA treatment record; May 2011 VA treatment record.

The Board finds that the weight of the evidence demonstrates that the Veteran does not currently have an eye disability for VA disability compensation purposes.  The evidence shows that the Veteran has congenital defects of the eyes in the form of congenital bilateral cataracts, which by regulatory definition are not disabilities.  38 C.F.R. §§ 3.303(c), 4.9.  Further, the evidence demonstrates that the Veteran did not sustain a superimposed disease or injury to the eyes during service which created additional disability, thus, the Veteran's current congenital bilateral cataracts are not subject to service connection.  As such, the weight of the evidence demonstrates no current eye condition to warrant service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement to service-connected disease or injury to cases where such  incidents have resulted in a disability").  For this reason, the Board finds that the preponderance of the evidence of record is against the claim for service connection for bilateral cataracts, and the claim must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.

Service Connection for an Acquired Psychiatric Disorder
   
The Veteran contends that an acquired psychiatric disorder (claimed as PTSD) developed as the result of active service.  See October 2009 claim.  Specifically, the Veteran asserts that two stressor events during service caused him to develop PTSD.  In a December 2009 statement, the Veteran conveys that while stationed in South Korea in September 1975, he was instructed to stay on alert while on guard duty near the Korean Demilitarized Zone (DMZ) because another solider had been shot and killed.  The Veteran also asserts that while stationed at Fort Sill, Oklahoma in 1977, he witnessed a helicopter crash and participated in searching for the remains of the officers involved in the accident.  See December 2009 statement; May 2017 Board hearing transcript.

Service connection for PTSD requires the following three elements: (1) a current medical diagnosis of PTSD (presumed to include the adequacy of the PTSD symptomatology and the sufficiency of a claimed in-service stressor in accordance with 38 C.F.R. § 4.125(a)), (2) credible supporting evidence that the claimed in-service stressor(s) actually occurred, and (3) medical evidence of a causal relationship between current symptomatology and the specific claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f) (2017).  In adjudicating a claim for service connection for PTSD, the Board is required to evaluate evidence based on places, types, and circumstances of service, as shown by the veteran's military records and all pertinent medical and lay evidence.  Hayes v. Brown, 5 Vet. App. 60, 66 (1993); see also 38 U.S.C. § 1154(a) (2012); 38 C.F.R. § 3.304(f).  The evidence necessary to establish the occurrence of an in-service stressor for PTSD will vary depending on whether or not the veteran "engaged in combat with the enemy."  Id.

If VA determines that the veteran engaged in combat with the enemy and that the alleged stressor is related to combat, then the veteran's lay testimony or statements are accepted as conclusive evidence of the occurrence of the claimed stressor.  38 U.S.C. § 1154(b) (2012); 38 C.F.R. § 3.304(f).  No further development or corroborative evidence is required, provided that the claimed stressor is "consistent with the circumstances, conditions, or hardships of the veteran's service."  Id.  If, however, VA determines that the veteran did not engage in combat with the enemy or that the alleged stressor is not related to combat, the veteran's lay testimony by itself is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain service records or other evidence to corroborate the veteran's testimony or statements.  See Moreau v. Brown, 9 Vet. App. 389, 394 (1996).

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  "Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f).

If a veteran did not engage in combat with the enemy, or the claimed stressors are not related to combat, and the stressor is not related to "fear of hostile military or terrorist activity," then the veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors and his testimony must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  Furthermore, service department records must support, and not contradict, the claimant's testimony regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

The question of whether a veteran was exposed to a stressor in service is a factual one, and VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts.  Wood v. Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  Hence, whether a stressor was of sufficient gravity to cause or support a diagnosis of PTSD is a question of fact for medical professionals and whether the evidence establishes the occurrence of stressors is a question of fact for adjudicators.

At the outset, the Board finds that the Veteran is currently diagnosed with an acquired psychiatric disorder.  A May 2010 VA treatment record reflects a diagnosis for PTSD, and a December 2010 VA examination report reflects diagnoses for depressive disorder and anxiety disorder.  After reviewing all the lay and medical evidence, the Board finds the weight of the evidence is against finding that an acquired psychiatric disorder, to include PTSD, depressive disorder, and anxiety disorder, had its onset during service, or was otherwise related to military service.  

First, the Board finds that an in-service stressor sufficient to cause PTSD is not corroborated by the evidence of record.  As indicated above, the Veteran has offered two theories of an in-service PTSD stressor, including being told to be on alert during guard duty after another solider had been killed, and witnessing a helicopter crash.  As discussed below, the Board finds that the Veteran's assertions of the in-service stressors are inconsistent with, and outweighed by, other lay and medical evidence, and are not credible.

An April 1974 military personnel record reflects the Veteran underwent a psychiatric evaluation and was diagnosed with situational adjustment reaction, manifested by difficulties adjusting to military life and preoccupation with personal problems.  The April 1974 military personnel record shows the Veteran reported being unhappy with his two previous military occupation specialty training assignments because he did not feel that he had the ability to learn what was expected.  Further, the Veteran reported being distressed about his mother's health, but conveyed the desire to stay in the military.  The service examiner concluded the Veteran had no mental defects that were sufficient to warrant disposition through medical channels and was ultimately psychiatrically cleared for any administrative or judicial action deemed appropriate by command.  An October 1981 service treatment record indicates the Veteran was seen by a medical provider regarding a recent death and contains notations of sleeping problems, depression, and poor appetite.  While the October 1981 service treatment record notes the Veteran was to return either the next day or the following Monday, subsequent service treatment records do not show that the Veteran returned for further mental health treatment.  Further, an August 1982 service treatment record shows a service examiner noted that no medical or mental disorder was found in the Veteran.

Although the Veteran asserts two in-service stressor events occurring in September 1975 and in 1977, service treatment records do not reflect any psychiatric treatment or any reports of psychiatric stressors or stressful events in service.  As noted above, the August 1982 service treatment record indicates that no mental disorder was present in the Veteran following the two claimed in-service stressor events.

Post-service private treatment records received from SSA show the Veteran was first diagnosed and treated for PTSD in July 2002, 20 years after honorable service, which was attributed to being held at gun point and robbed for the third time rather than to military service.  The July 2002 private treatment record also shows the Veteran was first seen in October 2001 when he was provisionally diagnosed with acute distress disorder but was reluctant to talk to private mental health providers at that time.  Although SSA records show that in 2002 the Veteran was applying for Social Security Disability Insurance benefits based on a psychiatric disorder, none of the SSA treatment records reflect any psychiatric symptoms associated with the claimed military stressor events.  The Veteran did not start reporting psychiatric symptoms relating to the claimed military stressors until December 2009, in a VA mental health treatment record.  For the reasons outlined above, the Board finds that the Veteran is not credible in his report of psychiatric stressors in service.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005) (affirming Board's denial of service connection and finding that a veteran's recent post-service account of in-service events was not credible because the veteran had previously given other histories and theories that did not mention the alleged in-service event, and first "came up with the story" years after service and in connection with the compensation claim); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (affirming Board's finding that a veteran was not credible because recent lay evidence about a wound in service was internally inconsistent with the veteran's contemporaneous lay statements that he had not received any wounds in service).  

Additionally, the Veteran underwent a VA examination in December 2010.  Although the December 2010 VA examination report reflects that a diagnosis of PTSD had been ruled out, the Veteran was diagnosed with depressive disorder and anxiety disorder.  During the December 2010 VA examination, the Veteran reported that when he was stationed in Korea in 1974 he was constantly on alert because he knew people were being killed, although he never personally witnessed such events.  The Veteran also reported subsequently witnessing a helicopter crash while stationed at Fort Sill and participating in the effort to recover the bodies of the soldiers who were killed in the accident.  After review of the claims file and examination of the Veteran, the December 2010 VA examiner assessed the only stressor events sufficient to meet the DSM-IV stressor criterion were the Veteran being robbed at gun point three times after service separation and a post-service motor vehicle accident.

Further, the December 2010 VA examiner opined that the depressive disorder and anxiety disorder diagnosed during the VA examination was less likely than not related to the reported psychiatric symptoms noted in the April 1974 or November 1982 service treatment records.  The December 2010 VA examiner explained that service treatment records did not reflect any psychiatric symptoms related to a trauma, as opposed to personal problems and concerns about his mother's health.  Moreover, the VA examiner noted that the evidence of record did not support the two claimed service-related stressor events had occurred.  Finally, SSA records indicated the Veteran was diagnosed with PTSD after being robbed at gunpoint three times while working as a taxi driver.  SSA records also noted PTSD symptoms after the Veteran had been involved in a motor vehicle accident in 2002.  

Based on the foregoing, the Board finds that a preponderance of the evidence is against the claim for service connection for an acquired psychiatric disorder, to include PTSD, depressive disorder, and anxiety disorder.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.

Service Connection for a Right Knee Disorder

The Veteran generally contends that a right knee disorder is the result of military service.  During the May 2017 Board hearing, the Veteran testified that he was enlisted with the United States Navy in August 1973 when he slipped and fell and twisted the right leg.  The Veteran's representative also submitted treatment records from August 1973 purporting to document the in-service right leg/knee injury.  The Veteran testified that he subsequently entered into active service with the United States Army, and had problems with the right leg ever since the injury.  In addition, the Veteran testified that arthritis in the right knee had its onset during service from 1973 to 1982 due to being stationed in very cold places such as South Korea and Germany.

Initially, the Board finds that the Veteran is currently diagnosed with a right knee disability.  An April 2011 VA treatment record reflects X-rays of the right knee revealed mild degenerative joint disease (DJD).  After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience any right knee pain during service, nor is the current right knee DJD related to any injury, event, or disease during active service.  

Contrary to the Veteran's testimony during the May 2017 Board hearing, military personnel records establish that the Veteran had only been enlisted with the U.S. Army and first entered active service in October 1973.  Additionally, prior to the May 2017 Board hearing, the Veteran had not previously asserted that he had been enlisted with the U.S. Navy prior to October 1973.  See Veteran's September 1984 correspondence; October 2009 claim.  In June 2017, VA received documents from the Veteran pertaining to his employment as a welder working at the Norfolk Naval Shipyard in Portsmouth, Virginia, along with a Federal Employee's Notice of Injury or Occupational Disease containing the Veteran's self-reported right leg and ankle injury that occurred in August 1973; VA also received documentation showing termination of the Veteran's employment at the Norfolk Naval Shipyard upon entry into military service in October 1973.  Given that the documents provided by the Veteran show that the August 1973 right leg/knee injury occurred during employment prior to military service, the Board finds that the reported August 1973 right leg/knee injury was not incurred during active military service.

Service treatment records do not reflect any complaints, treatment, or diagnosis for right knee arthritis during active service.  This same evidence also does not demonstrate chronic symptoms of DJD in the right knee during service or continuous symptoms of DJD in the right knee since service separation.  Additionally, the Veteran did not report any right knee problems in an October 1984 "Medical Statement of Injuries."

The lay and medical evidence weighs against a finding of continuous symptoms of DJD in the right knee since service separation; therefore, presumptive service connection under the provisions of 38 C.F.R. § 3.303(b) is not warranted based on either "chronic" in-service or "continuous" post-service symptoms.  As discussed above, neither the service treatment records nor the Veteran's October 1984 statement indicated any history or findings or diagnosis of DJD in the right knee.  The first evidence and diagnosis of DJD in the right knee is not shown until 2011 in the April 2011 VA treatment record, nearly 29 years after separation from honorable service in July 1982.  The approximately 29 year period between the onset of DJD in the right knee that is shown by the weight of both the lay and medical evidence is one factor - among other factors in this case - that weighs against a finding of in-service incurrence, including by continuous symptoms since service from which service incurrence could be presumed.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  

Additional factors weighting against continuous symptomatology in this case include VA and private treatment records that reflect post-service treatment and diagnoses for several orthopedic disorders such as arthritis in the left wrist (for which service connection has been granted effective February 11, 1985) and chronic neck and low back pain (see September 2010 VA treatment record).  These treatment records do not indicate an onset of DJD in the right knee until 2011.

The same evidence also shows that DJD in the right knee did not manifest within one year of service separation.  Specifically, the medical and lay evidence reflects the Veteran was first diagnosed with DJD in the right knee in April 2011, nearly 29 years after honorable service, and other histories presented during treatment do not include a history of symptoms since service.  Additionally, DJD in the right knee was not included in the Veteran's October 1984 "Medical Statement of Injuries" submitted for consideration of VA disability compensation.  As DJD did not manifest within one year of service separation, the criteria for manifestation of a right knee disorder in the form of DJD to a compensable (i.e., at least 10 percent) degree within one year of service separation are not met.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2017).  

On the question of direct nexus between the right knee disorder and service, the Board finds that the preponderance of the lay and medical evidence is against finding that the currently diagnosed DJD in the right knee is causally related to service.  The only evidence suggesting that the current DJD in the right knee is caused by military service is the Veteran's testimony during the May 2017 Board hearing that arthritis had its onset during active service and was caused by cold weather conditions where the Veteran was stationed; however, the Veteran is a lay person and while he is competent to relate symptoms that may be associated with a right knee disorder such as pain, he does not have the requisite medical knowledge, training, or experience to be able to diagnose medically complex orthopedic disorders.  Orthopedic disorders can require specialized testing to diagnose, and observable symptomatology can overlap with other disorders.  Diagnosing orthopedic disorders involves internal and unseen system processes unobservable by the Veteran, not simply observation of observable symptoms such as pain and stiffness.  The Veteran has not been shown to have such knowledge, training, or experience.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that requires a medical opinion to diagnose and to relate to service or differentiate from in-service symptoms and diagnosis); King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2009) (holding that it was not erroneous for the Board to find that a lay veteran claiming service connection for a back disorder and his wife lacked the "requisite medical training, expertise, or credentials needed to render a diagnosis" and that their testimony "could not establish medical causation nor was it a competent opinion as to medical causation"); Clyburn v. West, 12 Vet. App. 296, 301 (1999) (holding that a veteran is not competent to relate currently diagnosed chondromalacia patellae or degenerative joint disease to the continuous post-service knee symptoms); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (requiring that a veteran present medical nexus evidence relating currently diagnosed arthritis to in-service back injury).

Based on the evidence of record, the weight of the competent and credible evidence demonstrates no relationship between the Veteran's right knee disorder and active duty service.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a right knee disorder, on a direct, presumptive, or any other basis, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.

Service Connection for a Bilateral Foot Disorder

The Veteran asserts that a bilateral foot disorder is the result of military service.  See April 2012 claim.  During the May 2017 Board hearing, the Veteran testified to having foot problems starting in 1973, which was worsened by walking, sleeping, and taking showers in cold weather conditions.  Initially, the Board finds that the Veteran is currently diagnosed with mild DJD in both feet.  An April 2011 VA treatment record shows X-rays of both feet revealed mild DJD.

After a review of all the evidence of record, lay and medical, the Board finds that the Veteran experienced foot pain and was diagnosed with bilateral pes planus during a period of dishonorable service for VA compensation purposes.  Further, the Board finds that the weight of the evidence demonstrates no accident, injury, event, or disease during a period of honorable service that may be related to the currently diagnosed bilateral foot disorder.  The only reference to a foot problem during honorable service appears in an August 1976 service treatment record, which reflects the Veteran complained of skin peeling off the toes on both feet and tenderness where the skin had peeled off.  The service examiner's impression was tinea pedis (athlete's foot), which was treated and resolved during service.  

On the other hand, service treatment records from August 1983 show the Veteran complained of pain in both feet for three weeks, which was diagnosed as bilateral pes planus (flat feet).  Service treatment records from September 1983 and October 1983 show complaints of left foot pain and pain from the subsequent removal of a wart on the left foot.  A July 1984 service treatment record shows the Veteran complained of a burning sensation on both feet, tenderness while walking, and redness.  The July 1984 service examiner observed no discoloration or swelling and noted an impression of questionable allergies.  However, the above service treatment records documenting complaints and treatment for foot problems occurred during a period of dishonorable service.

A dishonorable discharge, a statutory bar, or a regulatory bar, deprives the claimant of all gratuitous VA benefits.  Such a discharge, statutory bar, or regulatory bar is binding on VA as to the character of discharge unless an exception such as insanity applies.  38 C.F.R. § 3.12 (2017).  Specifically, there are two types of character of discharge bars to establishing entitlement for VA benefits: statutory bars found at 38 U.S.C. § 5303(a) (2012) and 38 C.F.R. § 3.12(c), and regulatory bars listed in 38 C.F.R. § 3.12(d).  

As to the statutory bars, benefits are not payable where the former service member was discharged or released under one of the following conditions: (1) as a conscientious objector who refused to perform military duty, wear the uniform, or comply with lawful order of competent military authorities; (2) by reason of the sentence of a general court-martial; (3) resignation by an officer for the good of the service; (4) as a deserter; (5) as an alien during a period of hostilities, where it is affirmatively shown that the former service member requested his or her release; and (6) by reason of a discharge under other than honorable conditions issued as a result of an absence without official leave (AWOL) for a continuous period of at least 180 days (with specified exceptions to this condition).  38 C.F.R. § 3.12(c).  An adjudicator is permitted to look at the totality of the evidence rather than merely accepting whatever rationale a claimant might offer for periods of AWOL.  Lane v. Principi, 339 F.3d 1331, 1340 (Fed. Cir. 2003).  

As to the regulatory bars, a discharge or release because of one of the following offenses is considered to have been issued under dishonorable conditions: (1) acceptance of an undesirable discharge to escape trial by general courts-martial; (2) mutiny or spying; (3) an offense involving moral turpitude (including, generally, conviction of a felony); (4) willful and persistent misconduct (this includes a discharge under "other than honorable conditions", if it is determined it was issued because of willful and persistent misconduct.  A discharge because of a minor offense, however, will not be considered willful and persistent misconduct if service was otherwise honest, faithful and meritorious); (5) homosexual acts involving aggravating circumstances or other factors affecting the performance of duty.  38 C.F.R. § 3.12(d).  

A discharge or release from service under one of the above conditions specified in 38 C.F.R. § 3.12 is a statutory or regulatory bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense causing such discharge or release or unless otherwise specifically provided.  38 U.S.C. § 5303(b) (2012); 38 C.F.R. § 3.12(b).  Thus, insanity is a defense to all statutory and regulatory bars.  

An insane person is one (1) who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or (2) who interferes with the peace of society; or 
(3) who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a) (2017).  

Except as provided in 38 C.F.R. § 3.13(c), the entire period of service constitutes one period of service, and entitlement will be determined by the character of the final termination of such period of service.  38 C.F.R. § 3.13(b) (2017).  

The DD Form 214 shows that for the period of service from September 2, 1982 to July 16, 1984 the Veteran was discharged by reason of the sentence of a general court martial and the discharge was issued under dishonorable conditions.  In an October 1984 Administrative Decision, VA determined that no VA benefits are payable for this period.  Additionally, as discussed above, a November 1982 service treatment record indicated the Veteran was found to be without a mental disorder at that time.  Therefore, service connection is statutorily barred based on the foot problems reported during the period of dishonorable service from September 1982 to July 1984.

Notwithstanding the foot problems reported during the period of dishonorable service, the lay and medical evidence weighs against a finding of continuous symptoms of DJD in the feet since separation from honorable service.  Aside from the August 1976 treatment for tinea pedis discussed above, service treatment records throughout honorable service do not reflect chronic symptoms of DJD in the feet during honorable service or continuous symptoms of DJD in the feet since separation from honorable service; therefore, presumptive service connection under the provisions of 38 C.F.R. § 3.303(b) is not warranted based on either "chronic" in-service or "continuous" post-service symptoms.  The Veteran did not include any foot problems in an October 1984 "Medical Statement of Injuries" when applying for VA disability benefits.  The first evidence and diagnosis of DJD in the feet is not shown until 2011 in an April 2011 VA treatment record, nearly 29 years since separation from honorable service.  

As noted above, additional factors weighing against continuous symptomatology include VA and private treatment records that reflect post-service treatment and diagnoses for several orthopedic disorders such as arthritis in the left wrist (for which service connection has been granted effective February 11, 1985) and chronic neck and low back pain (see September 2010 VA treatment record).  These treatment records do not indicate an onset of DJD in the feet until 2011.  

On the question of direct nexus between the bilateral foot disorder and honorable service, the Board finds that the preponderance of the lay and medical evidence is against finding that the currently diagnosed DJD in the feet is causally related to honorable service.  As discussed above, the only reference to a foot problem during honorable service appears in an August 1976 service treatment record showing the Veteran was diagnosed with tinea pedis, which was treated and resolved during service.  There is no competent medical evidence of record indicating a causal relationship between the tinea pedis treated in service and the currently diagnosed DJD in both feet.

Based on the evidence of record, the weight of the competent and credible evidence demonstrates no relationship between the Veteran's current bilateral foot disorder and honorable service.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim of service connection for a bilateral foot disorder on a direct, presumptive, or any other basis, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.

Initial Rating for Chronic Allergic Rhinitis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  38 U.S.C. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2017).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2017).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  Here, the Board will evaluate the issue for a higher rating of the original award.  In such cases, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Id.  The Board has considered whether a staged rating is warranted with respect to the issue of entitlement to a higher initial rating for chronic allergic rhinitis, and finds that the severity of the chronic allergic rhinitis has not changed during the course of the appeal so as to warrant staged rating, as explained below.  

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.

The Veteran is in receipt of a noncompensable (0 percent) initial disability rating for chronic allergic rhinitis under Diagnostic Code 6522 for the entire initial rating period from October 26, 2009.  While Diagnostic Code 6522 does not provide for a noncompensable disability rating, 38 C.F.R. § 4.31 (2017) provides for zero percent disability ratings in every instance where the schedule does not provide a zero percent rating for a diagnostic code and the requirements for a compensable rating are not met.


Throughout the course of the appeal, the Veteran has contended that the service-connected allergic rhinitis has been manifested by more severe symptoms than that contemplated by the noncompensable rating assigned.

Under Diagnostic Code 6522, a 10 percent disability rating is assigned for allergic rhinitis without polyps, but with greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side.  A maximum 30 percent disability rating is assigned for allergic rhinitis with polyps.  38 C.F.R. § 4.97.

After a review of all the evidence of record, the Board finds that, for the entire initial rating period on appeal from October 26, 2009, the service-connected chronic allergic rhinitis has more nearly approximated greater than 50 percent obstruction of the nasal passage on both sides without polyps to warrant a 10 percent rating under Diagnostic Code 6522.  

The evidence includes a December 2010 VA examination report that shows findings of 50 percent obstruction of the nasal passage on both sides without polyps.  Further, during the May 2017 Board hearing, the Veteran testified that symptoms of the allergic rhinitis typically worsens during the end of summer, when the Veteran experiences full nasal congestion that results in difficulty breathing.

Based on the foregoing evidence, and resolving reasonable doubt in favor of the Veteran, the Board finds that a higher initial disability rating of 10 percent under Diagnostic Code 6522 for the service-connected chronic allergic rhinitis is warranted for the entire initial rating period from October 26, 2009.  38 C.F.R. §§ 4.3, 4.7, 4.97.  As such, the appeal for a higher initial rating for chronic allergic rhinitis is fully granted in the Board's instant decision.  


During the May 2017 Board hearing, the Veteran's representative conveyed that a 10 percent disability rating would satisfy the appeal as to this issue.  See May 2017 Board hearing transcript, pg. 21.  Such a full grant of benefits sought, coupled with express indication that the rating percentage sought fully satisfies the appeal, is distinguished from a case where a veteran does not express satisfaction with a partial increased rating during an appeal that is less than the maximum schedular rating.  See A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (recognizing that a claimant may limit the claim or appeal to the issue of entitlement to a particular disability rating which is less than the maximum allowed by law for a particular service-connected disability).  The Board finds the Veteran's waiver of the remaining aspects of the appeal for a higher initial rating for chronic allergic rhinitis in excess of the 10 percent granted was knowing and intelligent, was made with representation and in the presence of the representative, and was supported by the Veteran's testimony and other evidence of record.

Because a higher 10 percent initial rating for chronic allergic rhinitis is granted for the entire initial rating period on appeal from October 26, 2009, which the Veteran represented would fully satisfy the initial rating issue on appeal, the Veteran has limited this appeal in both extent and time by withdrawing the aspects of the appeal that encompassed a higher initial rating than 10 percent for the entire initial rating period and any questions of extraschedular referral or rating.  See 38 C.F.R. § 20.204 (2017) (providing that an appellant may withdraw an issue at any time before the Board issues a final decision).  For these reasons, any question of higher disability rating for chronic allergic rhinitis is rendered moot with no remaining questions of law or fact to decide.  See 38 U.S.C. § 7104; Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to 

a lack of legal merit).  In summary, the Board finds that the service-connected chronic allergic rhinitis more closely approximates the criteria for a 10 percent rating under Diagnostic Code 6522 for the entire initial rating period on appeal from October 26, 2009; therefore, the appeal is fully granted, leaving no remaining rating questions, including questions of referral for extraschedular rating under 38 C.F.R. § 3.321(b) (2017).  38 C.F.R. §§ 4.3, 4.7.

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is potentially an element of all rating issues.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, as distinguished from the facts in Rice, the evidence of record does not indicate that the Veteran is unemployable due to the service-connected chronic allergic rhinitis.  As such, the Board finds that the issue of entitlement to a TDIU has not been raised and, therefore, the issue is not before the Board on appeal. 

Withdrawal of Appeals for a Higher Initial Rating for Bilateral Hearing Loss and an Increased Rating for Peptic Ulcer Disease

Under 38 U.S.C. § 7105, the Board may dismiss any appeal that fails to allege a specific error of fact or law in the determination being appealed.  A veteran may withdraw a substantive appeal by telling the Board of the decision to withdraw either in writing or on the record at a Board personal hearing.  38 C.F.R. § 20.204.  Per the May 2017 Board hearing testimony, the Veteran asked to withdraw the issues of a higher initial rating for bilateral hearing loss and an increased rating for peptic ulcer disease.

As the Veteran has withdrawn the appeals regarding a higher initial rating for bilateral hearing loss and an increased rating for peptic ulcer disease, there remain no allegations of errors of fact or law for appellate consideration as to these issues.  

Accordingly, the Board does not have jurisdiction to review these issues, and the issues of a higher initial rating for bilateral hearing loss and an increased rating for peptic ulcer disease will be dismissed.


ORDER

New and material evidence having been received, the appeal to reopen service connection for bilateral cataracts is granted.

Service connection for bilateral cataracts is denied.

Service connection for an acquired psychiatric disorder, to include PTSD, depressive disorder, and anxiety disorder, is denied.

Service connection for a right knee disorder is denied.

Service connection for a bilateral foot disorder is denied.

For the entire initial rating period on appeal from October 26, 2009, a higher initial rating of 10 percent, but no higher, for chronic allergic rhinitis is granted.

The appeal for a higher (compensable) initial rating for bilateral hearing loss is dismissed.

The appeal for an increased rating in excess of 10 percent for peptic ulcer disease will be dismissed.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


